JUDGMENT
This cause having been commenced at the instance of the Government of the United States of America against the *251above-named respondents for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect to the land and premises hereinafter described, said land being required for public uses; and the Registrar of Titles of the United States Naval Station, Tutuila, under the provisions contained in the Regulation (No. 20-1900) to regulate the acquisition of land by the Government of the United States of America for public uses, having given due and proper notice to the respondents herein, and having given due and proper notice to the public, and proceedings before said Registrar of Titles having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of the parties hereto, did satisfactorily adjust the acceptances and tenders of said parties, and did on the first day of June, 1911, report to this Court, which said report is now on file, recommending that the Government of the United States of America be declared and adjudged the proprietor of said lands and premises upon payment of the sum of Three Hundred Dollars ($300.00) to the above-named respondents and recommending that a proper deed be executed by the above-named respondents, conveying said property to the said Government of the United States of America, and whereas a warranty deed executed by the above respondents has been this day delivered and filed in this cause,—
IT IS THEREFORE ORDERED AND ADJUDGED AS FOLLOWS,—
That the Government of the United States of America shall pay to the said respondents, Faumuina, Fepuliai Salavea, Tuiteleleapaga and Aumavae (the last three respondents representing the Leusoalii) the sum of Three Hundred Dollars ($300.00) in consideration of the release of all claims and demands of the respondents to said land and premises.
*252That in consideration of the said payment of Three Hundred Dollars ($300.00) as aforesaid, the Government of the United States of America be and the same is hereby declared the proprietor of all that piece or parcel of land situated on the south shore of Falelima West, Island of Tutuila, Samoa, called or known as Steps Point, on which the range lights of the Government of the United States of America are located and described as follows: Beginning at a point on the edge of the lava cliff from which the west light bears north one hundred and forty-four (144) degrees east (magnetic) and proceeding thence on bearing north ninety-seven degrees forty (40) minutes west (magnetic) for a distance of eight hundred and ninety-two (892) feet; thence on bearing north one hundred and thirty-three (133) degrees west (magnetic) for a distance of sixty-five (65) feet to mark on edge of lava cliff consisting of a circle in the lava with lava projection in center thus (.) ; thence following the coast line back to the starting point, containing by admeasurement five and eleven hundredths (5.11) acres, be the same more or less.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of said Government of the United States of America according to said order and judgment.
GIVEN under my hand and the seal of the Court on this 22nd day of June, A.D., 1911.